Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into as of October 4, 2016, by and among Colony Starwood Homes (formerly
known as Starwood Waypoint Residential Trust), a Maryland real estate investment
trust (“Oakland”), Oakland Capital (as defined below), the Colony Entities (as
defined below) and the Colony Holding Funds (as defined below). Certain
capitalized terms used herein shall have the meanings ascribed to such terms in
Section 1.

RECITALS:

WHEREAS, Oakland entered into that certain Registration Rights Agreement as of
September 21, 2015 (the “Initial Agreement”); and

WHEREAS, pursuant to Section 11(d) of the Initial Agreement, Oakland, Oakland
Capital, the Colony Entities and the Colony Holding Funds (with the Colony
Entities and the Colony Holding Funds collectively constituting Holders of at
least a majority of the “Registrable Shares” (as defined in the Initial
Agreement) (excluding the “Registrable Shares” held by Oakland Capital Holders))
desire to amend and restate the Initial Agreement as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms and conditions set forth herein, the parties hereby agree as follows:

Section 1. Certain Definitions. In this Agreement, the following terms have the
following respective meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Board” means the Board of Trustees of Oakland.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by applicable law, regulation or executive order to close.

“Colony Allocation” has the meaning ascribed to it in Section 2(c).

“Colony Entities” means CFI CSFR Investor, LLC, a Delaware limited liability
company, Colony Distressed Credit Fund II, L.P., a Delaware limited partnership,
Series X Holdco, LLC, a Delaware limited liability company, and Manager Holdco,
LLC, a Delaware limited liability company.

 

1



--------------------------------------------------------------------------------

“Colony Holders” means the Colony Entities, Colony AH Member, LLC, CCCAH
Management Partners, LLC, ColCo Strategic Partners, L.P., Colony Capital CAH,
L.P. and their permitted transferees, provided such transfer is in accordance
with Section 10.

“Colony Holding Funds” means Colony American Homes Holdings I, L.P., a Delaware
limited partnership, Colony American Homes Holdings II, L.P., a Cayman Islands
exempted limited partnership, Colony American Homes Holdings III, L.P., a
Delaware limited partnership, and Colony American Homes Holdings IV, L.P., a
Cayman Islands exempted limited partnership.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” means common shares of Oakland, par value $0.01 per share.

“Company Notice” has the meaning ascribed to it in Section 2(b).

“Contribution Agreement” means the Contribution Agreement dated as of September
21, 2015 among Oakland and the other parties thereto.

“Demand Registration” has the meaning ascribed to it in Section 2(a).

“End of Suspension Notice” has the meaning ascribed to it in Section 4(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the relevant time.

“FINRA” means the Financial Industry Regulatory Authority.

“Holder” means (i) the Colony Holders, (ii) the Oakland Capital Holders and
(ii) each Person holding Registrable Shares as a result of a transfer,
distribution or assignment to that Person of Registrable Shares (other than
pursuant to an effective Resale Registration Statement or Rule 144), provided,
if applicable, such transfer, distribution or assignment is made in accordance
with Section 10 of this Agreement.

“Indemnified Party” has the meaning ascribed to it in Section 8(c).

“Indemnifying Party” has the meaning ascribed to it in Section 8(c).

“Initial Agreement” has the meaning ascribed to it in the recitals hereof.

“Majority Selling Holders” means (i) Oakland Capital Holders holding at least a
majority of the Registrable Shares proposed to be included by Oakland Capital
Holders in an underwritten sale, if any of their Registrable Shares are proposed
to be included in an

 

2



--------------------------------------------------------------------------------

underwritten sale of Registrable Shares, and (ii) Colony Holders holding at
least a majority of the Registrable Shares proposed to be included by Colony
Capital Holders in an underwritten sale, if any of their Registrable Shares are
proposed to be included in an underwritten sale of Registrable Shares.

“Maximum Number of Shares” has the meaning ascribed to it in Section 2(c).

“Merger Agreement” means the Agreement and Plan of Merger dated as of September
21, 2015 among Oakland and the other parties thereto.

“NYSE” means the New York Stock Exchange.

“Oakland Capital” means Starwood Capital Group Global, L.P., a Delaware limited
partnership.

“Oakland Capital Allocation” has the meaning ascribed to it in Section 2(c).

“Oakland Capital Holders” means Oakland Capital and its permitted transferees.

“Oakland OP” means Colony Starwood Homes Partnership, L.P., a Delaware limited
partnership.

“OP Partnership Agreement” means the Second Amended and Restated Limited
Partnership Agreement of Oakland, dated January 5, 2016, by and between Oakland,
Oakland Capital and Colony Starwood Homes GP, Inc., as amended from time to
time.

“OP Units” means common units of limited partnership interest issued by Oakland
OP that are redeemable for cash or, at the option of Oakland, subject to
purchase by Oakland for cash or Common Shares.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity.

“Piggyback Registration” has the meaning ascribed to it in Section 3(a).

“Prospectus” means the prospectus included in any Resale Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Resale Registration Statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement or any issuer free writing prospectus
(as defined in Rule 433 under the Securities Act), with respect to the offering
of any portion of the Registrable Shares covered by such Resale Registration
Statement, and all other amendments and supplements to the prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

 

3



--------------------------------------------------------------------------------

“Registrable Shares” means, with respect to any Holder, (i) the shares of Common
Stock that were issued pursuant to the Merger Agreement, including pursuant to
any indemnification provision therein, either owned of record or beneficially by
such Holder, (ii) the shares of Common Stock that are issued or issuable to such
Holder upon any purchase by Oakland of any OP Units issued pursuant to the
Contribution Agreement and (iii) any additional securities issued or issuable as
a dividend or distribution on, in exchange for, or otherwise in respect of, such
shares of Common Stock (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or otherwise);
provided that shares of Common Stock shall cease to be Registrable Shares with
respect to any Holder at the time such shares have been (a) sold pursuant to a
Resale Registration Statement or sold pursuant to Rule 144 or (b) sold to
Oakland or any of its subsidiaries.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including (i) all fees of the Commission,
the NYSE or such other exchange on which the Registrable Shares are listed from
time to time, and FINRA, (ii) all fees and expenses incurred in connection with
compliance with federal or state securities or blue sky laws (including any
registration, listing and filing fees and reasonable fees and disbursements of
counsel in connection with blue sky qualification of any of the Registrable
Shares and the preparation of a blue sky memorandum and compliance with the
rules of FINRA and NYSE or other applicable exchange), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, duplicating,
printing, delivering and distributing any Resale Registration Statement, any
Prospectus, any amendments or supplements thereto, securities sales agreements,
certificates and any other documents relating to the performance under and
compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on the
NYSE or other applicable exchange pursuant to Section 5(j), (v) the fees and
disbursements of counsel for Oakland and of the independent public accountants
of Oakland (including the expenses of any special audit, agreed upon procedures
and “cold comfort” letters required by or incident to such performance), and
(vi) any fees and disbursements customarily paid in issues and sales of
securities (including the fees and expenses of any experts retained by Oakland
in connection with any Resale Registration Statement); provided, however, that
Registration Expenses will exclude brokers’ or underwriters’ discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Shares by a Holder and the fees and disbursements of any counsel to
the Holders other than as provided for in clause (ii) above.

“Renewal Deadline” has the meaning ascribed to it in Section 2(g).

“Resale Registration Statement” means any one or more registration statements of
Oakland filed under the Securities Act, whether pursuant to a Demand
Registration, Piggyback Registration or otherwise, covering the resale of any of
the Registrable Shares pursuant to the provisions of this Agreement, and all
amendments and supplements to any such registration statements, including
post-effective amendments and new registration statements, in each case
including the prospectus contained therein, all exhibits thereto and all
materials and documents incorporated by reference therein.

“Rule 144,” “Rule 158,” “Rule 415” or “Rule 424,” respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

4



--------------------------------------------------------------------------------

“Rule 144 Holders” has the meaning ascribed to it in Section 9.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the relevant time.

“Selling Expenses” means, if any, all underwriting or broker fees, discounts and
selling commissions or similar fees or arrangements and transfer taxes allocable
to the sale of the Registrable Shares included in the applicable offering.

“Suspension Event” has the meaning ascribed to it in Section 4(c).

“Suspension Notice” has the meaning ascribed to it in Section 4(c).

Section 2. Demand Registration Rights.

(a) Subject to the provisions hereof: (i) each Oakland Capital Holder; or (ii)
each Holder (or Holders in the aggregate) that hold(s) Registrable Shares with
an aggregate market value of at least $100 million (based on the closing price
of the Common Stock on the NYSE on the date of delivery to Oakland of the notice
required by this sentence); at any time from and after the date hereof, may
request registration for resale under the Securities Act of all or part of the
Registrable Shares (a “Demand Registration”) by giving written notice thereof to
Oakland (which request will specify the number of shares of Registrable Shares
to be offered by such Holder, whether the intended manner of sale will include
or involve an underwritten offering and whether such Resale Registration
Statement will be a “shelf” Resale Registration Statement under Rule 415
promulgated under the Securities Act). Subject to Sections 2(c) and 2(e) below
and the penultimate sentence of this Section 2(a), Oakland will use commercially
reasonable efforts (i) to file a Resale Registration Statement (which will be a
“shelf” Resale Registration Statement under Rule 415 promulgated under the
Securities Act if requested pursuant to such Holder’s request pursuant to the
first sentence of this Section 2(a)) registering for resale such number of
Registrable Shares as requested to be so registered within 30 days in the case
of a registration on Form S-3 (and 60 days in the case of a registration on Form
S-11 or such other appropriate form) after such Holder’s request therefor and
(ii) to cause such Resale Registration Statement to be declared effective by the
SEC as soon as reasonably practicable thereafter. Notwithstanding the foregoing,
Oakland will not be required to effect a registration pursuant to this Section
2(a):

(i) with respect to securities that are not Registrable Shares;

(ii) if such request results in the cumulative requests for Demand Registration
either by Oakland Capital Holders or by Colony Holders, for which a registration
statement has been filed and declared effective, exceeding three (3);

(iii) within 180 days after the effective date of a prior registration in
respect of Oakland’s Common Stock; or

(iv) if an Oakland Capital Holder does not seek to include Registrable Shares in
such registration and the aggregate market value of all Registrable Shares
sought to be included in such registration (including the Registrable Shares of
other Holders requesting inclusion pursuant to Section 2(b)) is less than $100
million (based on the closing price of the Common Stock on the NYSE on the fifth
day after the delivery of the Company Notice pursuant to Section 2(b)).

 

5



--------------------------------------------------------------------------------

If permitted under the Securities Act, such Resale Registration Statement will
be one that is automatically effective upon filing. Notwithstanding anything to
the contrary contained in this Section 2(a), if at the time Oakland receives a
request for a Demand Registration Oakland has an effective shelf registration
statement, Oakland may include all or part of the Registrable Shares covered by
such request (including the Registrable Shares of other Holders requesting
inclusion pursuant to Section 2(b)) in such shelf registration statement,
including by virtue of including the Registrable Shares in a prospectus
supplement to such shelf registration statement and filing such prospectus
supplement pursuant to Rule 424(b)(7) under the Securities Act (in which event,
Oakland shall be deemed to have satisfied its registration obligation under this
Section 2(a) with respect to such Demand Registration request and such shelf
registration statement shall be deemed to be a Resale Registration Statement for
purposes of this Agreement and such request shall count toward the total number
of Demand Registrations of the Oakland Capital Holders (if such request was
initiated by an Oakland Capital Holder) or the Colony Holders (if such request
was initiated by a Colony Holder), subject, as to all of the foregoing, to
compliance with the provisions of this Agreement regarding underwritten
offerings, if such Demand Registration request specified an intention to effect
an underwritten offering of Registrable Shares); provided, that, for the
avoidance of doubt, (i) if Oakland includes Registrable Shares in a shelf
registration statement on its own initiative without receiving a request for a
Demand Registration from a Holder, such shelf registration statement shall not
count toward the total number of Demand Registrations of any Holder or (ii) if
the Registrable Shares of a Holder are included on a shelf Resale Registration
Statement and such Holder requests Oakland fulfill its obligations under Section
5 with respect to such registration statement, including without limitation,
Section 5(n)-(p), such request shall not separately count toward the total
number of Demand Registrations of such Holder.

(b) Within 10 days after receipt of any request for a Demand Registration under
Section 2(a), Oakland shall give written notice of such requested registration
(which shall specify the intended method of disposition of such Registrable
Shares) to all other Holders of Registrable Shares (a “Company Notice”) and
Oakland shall include (subject to the provisions of this Agreement) in such
registration, all Registrable Shares with respect to which Oakland has received
written requests for inclusion therein within 5 Business Days after the delivery
of such Company Notice; provided that any such other Holder may withdraw its
request for inclusion at any time prior to executing the underwriting agreement
or, if none, prior to the applicable registration statement becoming
effective. Oakland may include in a Demand Registration shares of Common Stock
for sale for its own account or for the account of other security holders of
Oakland.

(c) If such Demand Registration is in respect of an underwritten offering and
the managing underwriters of the requested Demand Registration advise Oakland
and the Holder(s) covered by such Demand Registration that in the reasonable
opinion of the managing

 

6



--------------------------------------------------------------------------------

underwriters the number of shares of Common Stock proposed to be included in the
Demand Registration exceeds the number of shares of Common Stock that can be
sold in such underwritten offering without materially delaying or jeopardizing
the success of the offering (including the offering price per share) (such
maximum number of shares, the “Maximum Number of Shares”), Oakland will include
in such Demand Registration only such number of shares of Common Stock that, in
the reasonable opinion of the managing underwriters, can be sold without
materially delaying or jeopardizing the success of the offering (including the
offering price per share), which shares of Common Stock will be so included in
the following order of priority, unless otherwise agreed by Oakland and the
Holders covered by such Demand Registration: (i) first, the Registrable Shares
of Holders, provided that (A) the number of Registrable Shares of Oakland
Capital Holders included in such Demand Registration shall not exceed the
greater of (1) fifty percent (50%) of the Maximum Number of Shares (the “Oakland
Capital Allocation”), and (2) the Oakland Capital Allocation, plus, if any, the
remainder of the Colony Allocation (such number of shares shall be allocated
among such Oakland Capital Holders on a pro rata basis according to the number
of Registrable Shares requested to be included by each such Oakland Capital
Holder), and (B) the number of Registrable Shares of the Colony Holders included
in such Demand Registration shall not exceed the greater of (1) fifty percent
(50%) of the Maximum Number of Shares (the “Colony Allocation”), and (2) the
Colony Allocation, plus, if any, the remainder of the Oakland Capital Allocation
(such number of shares shall be allocated among such Colony Holders on a pro
rata basis according to the number of Registrable Shares requested to be
included by each such Colony Holder) and (ii) second, any shares of Common Stock
Oakland proposes to sell.

(d) If any of the Registrable Shares covered by a Demand Registration are to be
sold in an underwritten offering, Oakland shall have the right to (i) select the
underwriters (and their roles) in the offering and (ii) determine the structure
of the offering and negotiate the terms of any underwriting agreement as they
relate to the Holders, including the number of shares to be sold (if not all
shares offered can be sold at the highest price offered by the underwriters),
the offering price and underwriting discount; provided that such underwriters,
structure and terms are reasonably acceptable to Majority Selling Holders.

(e) Notwithstanding the foregoing, if the Board determines in its good faith
judgment that the filing of a Demand Registration would (i) be seriously
detrimental to Oakland in that such registration would interfere with a material
corporate transaction, or (ii) require the disclosure of material non-public
information concerning Oakland that at the time is not, in the good faith
judgment of the Board, in the best interests of Oakland to disclose and is not,
in the opinion of Oakland’s counsel, otherwise required to be disclosed, then
Oakland will have the right to defer such filing for the period during which
such registration would be seriously detrimental; provided, however, that (x)
Oakland may not defer such filing for a period of more than 60 days after
receipt of any demand by a Holder, and (y) Oakland will not exercise its right
to defer a Demand Registration more than once in any 12-month period. Oakland
will give written notice of its determination to the requesting Holder(s) to
defer the filing and of the fact the purpose for such deferral no longer exists,
in each case, promptly after the occurrence thereof.

(f) Upon the date of effectiveness of any Demand Registration, Oakland will use
commercially reasonable efforts to keep the Resale Registration Statement
continuously effective until such time as all of the Registrable Shares covered
by such Demand Registration have been sold pursuant to such Demand Registration.

 

7



--------------------------------------------------------------------------------

(g) If, by the third anniversary (the “Renewal Deadline”) of the initial
effective date of a Resale Registration Statement filed pursuant to Section
2(a), any of the Registrable Shares remain unsold by the Holders included on
such registration statement, Oakland will file, if it has not already done so
and is eligible to do so, a new Resale Registration Statement covering the
Registrable Shares included on the prior Resale Registration Statement; if at
the Renewal Deadline Oakland is not eligible to file an automatic shelf
registration statement, Oakland will, if it has not already done so, file a new
Resale Registration Statement and will use commercially reasonable efforts to
cause such Resale Registration Statement to be declared effective within 180
days after the Renewal Deadline; and Oakland will take all other action
necessary or appropriate to permit the public offering and sale of the
Registrable Shares to continue as contemplated in the expired Resale
Registration Statement. References herein to Resale Registration Statement shall
include such new shelf registration statement.

Section 3. Piggy-Back Registration Rights.

(a) If at any time Oakland has registered, or has determined to register, any of
its securities for its own account or for the account of other security holders
of Oakland on any registration form (other than on Forms S-4 or S-8) that
permits the inclusion of the Registrable Shares (a “Piggyback Registration”),
Oakland will give the Holders written notice thereof promptly (but in no event
less than 5 Business Days prior to the anticipated filing date) and, subject to
Section 3(b), will include in such registration all Registrable Shares requested
to be included therein pursuant to the written request of one or more Holders
received within 5 Business Days after delivery of Oakland’s notice.

(b) (i) If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of Oakland, and the managing underwriters advise Oakland and
the Holders that, in the reasonable opinion of the managing underwriters, the
number of shares of Common Stock proposed to be included in such registration
exceeds the Maximum Number of Shares, Oakland will include in such registration,
unless otherwise agreed by Oakland and the Holders, (A) first, the number of
shares of Common Stock that Oakland proposes to sell, and (B) second, the
Registrable Shares of Holders, provided that (1) the number of Registrable
Shares of Oakland Capital Holders included in such registration shall not exceed
the greater of (a) the Oakland Capital Allocation, and (b) the Oakland Capital
Allocation, plus, if any, the remainder of the Colony Allocation (such number of
shares shall be allocated among such Oakland Capital Holders on a pro rata basis
according to the number of Registrable Shares requested to be included by each
such Oakland Capital Holder), and (2) the number of Registrable Shares of the
Colony Holders included in such registration shall not exceed the greater of (a)
the Colony Allocation, and (b) the Colony Allocation, plus, if any, the
remainder of the Oakland Capital Allocation (such number of shares shall be
allocated among such Colony Holders on a pro rata basis according to the number
of Registrable Shares requested to be included by each such Colony Holder). For
purposes of the calculations under Section 3(b)(i)(B), each of the Oakland
Capital Allocation and the Colony Allocation shall be reduced by the number of
shares to be sold by Oakland.

 

8



--------------------------------------------------------------------------------

(ii) If a Piggyback Registration is initiated as an underwritten registration on
behalf of a holder of shares of Common Stock other than under this Agreement,
and the managing underwriters advise Oakland that, in the reasonable opinion of
the managing underwriters, the number of shares of Common Stock proposed to be
included in such registration exceeds the Maximum Number of Shares, then Oakland
will include in such registration, unless otherwise agreed by Oakland and the
holders (including the Holders, if any), (A) first, the number of shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration, (B) second, the Registrable Shares of Holders, provided that (1)
the number of Registrable Shares of Oakland Capital Holders included in such
registration shall not exceed the greater of (a) the Oakland Capital Allocation,
and (b) the Oakland Capital Allocation, plus, if any, the remainder of the
Colony Allocation (such number of shares shall be allocated among such Oakland
Capital Holders on a pro rata basis according to the number of Registrable
Shares requested to be included by each such Oakland Capital Holder), and (2)
the number of Registrable Shares of the Colony Holders included in such
registration shall not exceed the greater of (a) the Colony Allocation, and (b)
the Colony Allocation, plus, if any, the remainder of the Oakland Capital
Allocation (such number of shares shall be allocated among such Colony Holders
on a pro rata basis according to the number of Registrable Shares requested to
be included by each such Colony Holder) and (C) third, the number of shares of
Common Stock that Oakland proposes to sell. For purposes of the calculations
under Section 3(b)(ii)(B), each of the Oakland Capital Allocation and the Colony
Allocation shall be reduced by the number of shares to be sold by the holder(s)
requesting such registration.

(c) If any Piggyback Registration is a primary or secondary underwritten
offering, Oakland will have the right to select, in its sole discretion, the
managing underwriter or underwriters to administer any such offering.

(d) Oakland will not grant to any Person the right to request Oakland to
register any Common Stock in a Piggyback Registration unless such rights are
consistent with the provisions of this Section 3.

Section 4. Suspension.

(a) Subject to the provisions of this Section 4 and a good faith determination
by Oakland that it is in the best interests of Oakland to suspend the use of any
Resale Registration Statement, following the effectiveness of such Resale
Registration Statement (and the filings with any U.S. federal or state
securities commissions), Oakland, by written notice to the Holders, may direct
the Holders to suspend sales of the Registrable Shares pursuant to such Resale
Registration Statement for such times as Oakland reasonably may determine is
necessary and advisable (but in no event for more than 30 days in any 90-day
period or 90 days in any 365-day period), if any of the following events will
occur: (i) an underwritten public offering of Common Stock by Oakland if Oakland
is advised by the underwriters that the concurrent resale of the Registrable
Shares by the Holders pursuant to the Resale Registration Statement would have a
material adverse effect on Oakland’s offering; (ii) there is material non-public
information regarding Oakland that (A) Oakland determines not to be in Oakland’s
best interest to disclose, (B) would, in the good faith determination of
Oakland, require any revision to the

 

9



--------------------------------------------------------------------------------

Resale Registration Statement so that it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (C) Oakland is not
otherwise required to disclose; or (iii) there is a significant bona fide
business opportunity (including the acquisition or disposition of assets (other
than in the ordinary course of business), including any significant merger,
consolidation, tender offer or other similar transaction) available to Oakland
that Oakland determines not to be in Oakland’s best interests to disclose.

(b) Upon the earlier to occur of (i) Oakland delivering to the Holders an End of
Suspension Notice, or (ii) the end of the maximum permissible suspension period,
Oakland will use commercially reasonable efforts to promptly amend or supplement
the Resale Registration Statement on a post-effective basis, if necessary, or to
take such action as is necessary to make resumed use of the Resale Registration
Statement so as to permit the Holders to resume sales of the Registrable Shares
as soon as possible.

(c) In the case of an event that causes Oakland to suspend the use of a Resale
Registration Statement (a “Suspension Event”), Oakland will give written notice
(a “Suspension Notice”) to the Holders to suspend sales of the Registrable
Shares, and such notice will state that such suspension will continue only for
so long as the Suspension Event or its effect is continuing and Oakland is
taking all reasonable steps to terminate suspension of the effectiveness of the
Resale Registration Statement as promptly as possible. The Holders will not
effect any sales of the Registrable Shares pursuant to such Resale Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from Oakland and prior to receipt of an End of Suspension Notice. If so
directed by Oakland, each Holder will deliver to Oakland (at the reasonable
expense of Oakland) all copies other than permanent file copies then in such
Holder’s possession of the Prospectus covering the Registrable Shares at the
time of receipt of the Suspension Notice. The Holders may recommence effecting
sales of the Registrable Shares pursuant to the Resale Registration Statement
(or such filings) following further notice to such effect (an “End of Suspension
Notice”) from Oakland, which End of Suspension Notice will be given by Oakland
to the Holders in the manner described above promptly following the conclusion
of any Suspension Event and its effect.

Section 5. Registration Procedures. In connection with the obligations of
Oakland with respect to any registration pursuant to this Agreement, Oakland
will:

(a) prepare and file with the Commission, as specified in this Agreement, each
Resale Registration Statement, which will comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith, and use
commercially reasonable efforts to cause any Resale Registration Statement to
become and remain effective as set forth in Section 2;

(b) subject to Section 4, (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Resale Registration
Statement as may be necessary to keep such Resale Registration Statement
effective for the period described in Section 2 hereof, (ii) cause each
Prospectus contained therein to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 or any

 

10



--------------------------------------------------------------------------------

similar rule that may be adopted under the Securities Act, and (iii) comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by each Resale Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution specified by the Holders of Registrable Shares covered by such
Resale Registration Statement;

(c) furnish to the Holders of Registrable Shares covered by a Resale
Registration Statement, without charge, such number of copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as any such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; Oakland hereby consents to the use of such Prospectus,
including each preliminary Prospectus, by such Holders in connection with the
offering and sale of the Registrable Shares covered by any such Prospectus;

(d) use commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Resale Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as any Holder covered by a Resale Registration Statement
may reasonably request in writing, keep each such registration or qualification
or exemption effective during the period such Resale Registration Statement is
required to be kept effective pursuant to Section 2 and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Holder to consummate the disposition in each such jurisdiction of such
Registrable Shares owned by such Holder;

(e) notify each Holder with Registrable Shares covered by a Resale Registration
Statement promptly and, if requested by any such Holder, confirm such advice in
writing (i) when such Resale Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(ii) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of such Resale Registration Statement or
the initiation of any proceedings for that purpose, (iii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Resale Registration Statement or related Prospectus or
for additional information, and (iv) of the happening of any event during the
period such Resale Registration Statement is effective as a result of which such
Resale Registration Statement or the related Prospectus or any document
incorporated by reference therein contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading (which information will
be accompanied by an instruction to suspend the use of the Resale Registration
Statement and the Prospectus until the requisite changes have been made);

(f) during the period of time referred to in Section 2, use its best efforts to
avoid the issuance of, or if issued, to obtain the withdrawal of, any order
enjoining or suspending the use or effectiveness of a Resale Registration
Statement or suspending the qualification (or exemption from qualification) of
any of the Registrable Shares for sale in any jurisdiction, as promptly as
practicable;

 

11



--------------------------------------------------------------------------------

(g) upon request, furnish to each requesting Holder with Registrable Shares
covered by a Resale Registration Statement, without charge, at least one
conformed copy of such Resale Registration Statement and any post-effective
amendment or supplement thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);

(h) except as provided in Section 4, upon the occurrence of any event
contemplated by Section 5(e)(iv), use commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Resale
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
upon request, promptly furnish to each requesting Holder a reasonable number of
copies of each such supplement or post-effective amendment;

(i) enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Resale Registration Statement;

(j) use commercially reasonable efforts (including seeking to cure in Oakland’s
listing or inclusion application any deficiencies cited by the exchange or
market) to list or include all Registrable Shares on any securities exchange on
which such Registrable Shares are then listed or included, and enter into such
customary agreements including a supplemental listing application and
indemnification agreement in customary form;

(k) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent Oakland’s obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Resale Registration Statement as required by
Section 2 hereof, Oakland will register the Registrable Shares under the
Exchange Act and maintain such registration through the effectiveness period
required by Section 2;

(l) (i) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the Commission, (ii) make
generally available to its stockholders, as soon as reasonably practicable,
earnings statements (which need not be audited) covering at least 12 months that
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, and (iii) delay filing any Resale Registration Statement or
Prospectus or amendment or supplement to such Resale Registration Statement or
Prospectus to which any Holder of Registrable Shares covered by any Resale
Registration Statement will have reasonably objected on the grounds that such
Resale Registration Statement or Prospectus or amendment or supplement does not
comply in all material respects with the requirements of the Securities Act,
such Holder having been furnished with a copy thereof at least two Business Days
prior to the filing thereof; provided, however, that Oakland may file such
Resale Registration Statement or Prospectus or amendment or supplement following
such time as Oakland will have made a good faith effort to resolve any such
issue with the objecting Holder and will have advised the Holder in writing of
its reasonable belief that such filing complies in all material respects with
the requirements of the Securities Act;

 

12



--------------------------------------------------------------------------------

(m) cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Resale Registration Statement from and after a date not
later than the effective date of such Resale Registration Statement;

(n) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Resale Registration Statement) that will result in the
securities being delivered no longer constituting Registrable Shares, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates representing the Registrable Shares to be sold, which certificates
will not bear any transfer restrictive legends arising under federal or state
securities laws, and to enable such Registrable Shares to be in such
denominations and registered in such names as the Holders may request at least
three Business Days prior to any sale of the Registrable Shares;

(o) cause management of Oakland to cooperate as may be reasonably requested with
each of the Holders of Registrable Shares covered by a Resale Registration
Statement (i) with respect to sales or placements of Registrable Shares (A) with
an aggregate offering price of at least $250 million or (B) that constitute the
sale or placement of all of the remaining Registrable Shares of the Oakland
Capital Holders or of the Colony Holders, including by participating in
roadshows, one-on-one meetings with institutional investors, and (ii) with
respect to all sales or placements, any request for information or other
diligence request by any such Holder or any underwriter;

(p) in connection with a public offering of Registrable Shares, whether or not
such offering is an underwritten offering, use commercially reasonable efforts
to obtain a “comfort” letter from the independent public accountants for Oakland
and any acquisition target of Oakland whose financial statements are required to
be included or incorporated by reference in any Resale Registration Statement,
in form and substance customarily given by independent certified public
accountants in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders of the Registrable Shares being sold pursuant to each
Resale Registration Statement;

(q) execute and deliver all instruments and documents (including an underwriting
agreement or placement agent agreement, as applicable in customary form) and
take such other actions and obtain such certificates and opinions as sellers of
the Registrable Shares being sold reasonably request in order to effect a public
offering of such Registrable Shares and in such connection, whether or not an
underwriting agreement is entered into and whether or not the offering is an
underwritten offering, (i) make such representations and warranties to the
Holders of such Registrable Shares and the underwriters, if any, with respect to
the business of Oakland and its subsidiaries, and the Resale Registration
Statement and documents, if any, incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, and (ii) use commercially reasonable efforts to furnish to the
selling Holders and underwriters of such Registrable Shares opinions and
negative assurance letters of counsel to Oakland and updates thereof (which
counsel and opinions (in

 

13



--------------------------------------------------------------------------------

form, scope and substance) will be reasonably satisfactory to the managing
underwriters, if any, and counsels to the selling Holders of the Registrable
Shares), covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such counsel and any such underwriters; and

(r) upon reasonable request by a Holder, Oakland will file an amendment to any
applicable Resale Registration Statement (or Prospectus supplement, as
applicable), to name additional Holders of Registrable Shares or otherwise
update the information provided by any such Holder in connection with such
Holder’s disposition of Registrable Shares.

Section 6. Required Information.

(a) Oakland may require the Holders to furnish in writing to Oakland such
information regarding such Holder and the proposed distribution of Registrable
Shares by such Holder as Oakland may from time to time reasonably request in
writing or as will be required to effect the registration of the Registrable
Shares, and no Holder will be entitled to be named as a selling stockholder in
any Resale Registration Statement or use the Prospectus forming a part thereof
if such Holder does not provide such information to Oakland. Each Holder further
agrees to furnish promptly to Oakland in writing all information required from
time to time to make the information previously furnished by such Holder not
misleading.

(b) Each Holder agrees that, upon receipt of any notice from Oakland of the
happening of any event of the kind described in Section 5(e)(ii), Section
5(e)(iii) or Section 5(e)(iv) hereof, such Holder will immediately discontinue
disposition of Registrable Shares pursuant to a Resale Registration Statement
until (i) any such stop order is vacated, or (ii) if an event described in
Section 5(e)(iii) or Section 5(e)(iv) occurs, such Holder’s receipt of the
copies of the supplemented or amended Prospectus. If so directed by Oakland,
such Holder will deliver to Oakland (at the reasonable expense of Oakland) all
copies, other than permanent file copies then in such Holder’s possession, in
its possession of the Prospectus covering such Registrable Shares current at the
time of receipt of such notice.

Section 7. Expenses of Registration. Oakland will pay all Registration Expenses
in connection with the registration of the Registrable Shares pursuant to this
Agreement and any other actions that may be taken in connection with the
registration contemplated herein. Each Holder participating in a registration
pursuant to Section 2 or Section 3, will bear such Holder’s proportionate share
(based on the total number of Registrable Shares sold in such registration) of
all Selling Expenses and any other expense relating to a registration of
Registrable Shares pursuant to this Agreement and any other Selling Expenses
relating to the sale or disposition of such Holder’s Registrable Shares pursuant
to any Resale Registration Statement; provided, however, that each such Holder
shall be responsible for its own counsel’s fees and expenses (and no other
Holder shall have any responsibility in respect of such fees and expenses).

Section 8. Indemnification and Contribution.

(a) Oakland will indemnify and hold harmless each Holder of Registrable Shares
covered by a Resale Registration Statement, each person who controls any such
Holder

 

14



--------------------------------------------------------------------------------

(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and the officers, directors, members, managers, stockholders,
partners, limited partners, agents and employees of each of them (each an
“Indemnified Party”), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, costs (including
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to (i) any untrue or alleged untrue statement of a
material fact contained in a Resale Registration Statement or any Prospectus or
in any amendment or supplement thereto or in any preliminary Prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by Oakland of the Securities Act, the Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement; in each case, except to
the extent, but only to the extent, that (A) such untrue statement or omission
is based upon information regarding such Holder furnished in writing to Oakland
by or on behalf of such Holder expressly for use therein, or (B) such
information relates to such Holder or such Holder’s proposed method of
distribution of the Registrable Shares and was approved in writing by or on
behalf of such Holder expressly for use in the Resale Registration Statement,
such Prospectus or in any amendment or supplement thereto.

(b) Each Holder of Registrable Shares covered by a Resale Registration Statement
will, severally and not jointly, indemnify and hold harmless Oakland, each
director of Oakland, each officer of Oakland who will sign a Resale Registration
Statement, each underwriter, broker or other Person acting on behalf of the
holders of securities included in a Resale Registration Statement, and each
Person who controls any of the foregoing Persons (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) against any Losses,
as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in a Resale Registration Statement or any
Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, but only
to the extent that (i) such untrue statement or omission is based upon
information regarding such Holder furnished in writing to Oakland by or on
behalf of such Holder expressly for use therein, or (ii) such information
relates to such Holder or such Holder’s proposed method of distribution of the
Registrable Shares and was approved in writing by or on behalf of such Holder
expressly for use in the Resale Registration Statement, such Prospectus or in
any amendment or supplement thereto.

(c) Each party entitled to indemnification under this Section 8 (the
“Indemnified Party”) will give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party will not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 8 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party will assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party to be reasonably satisfactory to

 

15



--------------------------------------------------------------------------------

the Indemnified Party, and payment of expenses. The Indemnified Party will have
the right to employ its own counsel in any such case, but the legal fees and
expenses of such counsel will be at the expense of the Indemnified Party, unless
(i) the employment of such counsel will have been authorized in writing by the
Indemnifying Party in connection with the defense of such action, (ii) the
Indemnifying Party will not have employed counsel to take charge of the defense
of such action or (iii) the Indemnified Party will have reasonably concluded
that there may be defenses available to it or them which are different from or
additional to those available to the Indemnifying Party (in which case the
Indemnifying Party will not have the right to direct the defense of such action
on behalf of the Indemnified Party), in any of which events such fees and
expenses will be borne by the Indemnifying Party. No Indemnifying Party, in the
defense of any such claim or litigation, will, except with the consent of each
Indemnified Party, consent to the entry of any judgment or enter into any
settlement unless such judgment or settlement (i) includes an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation, and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any Indemnified Party.

(d) If the indemnification provided for in this Section 8 is unavailable to a
party that would have been an Indemnified Party under this Section 8 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then each party that would have been an Indemnifying Party hereunder will, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Party on the other in connection with the statement or omission which resulted
in such expenses, claims, losses, damages and liabilities, as well as any other
relevant equitable considerations. The relative fault will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or such Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Oakland and each
Holder agree that it would not be just and equitable if contribution pursuant to
this Section 8 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 8(d).

(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(f) In no event will any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 8 in excess of the net proceeds
to such Holder of any Registrable Shares sold by such Holder.

Section 9. Rule 144. Oakland shall, at Oakland’s expense, for so long as (i) any
Holder holds any Registrable Shares or (ii) any holder that was issued shares of
Common Stock pursuant to the Merger Agreement or any direct or indirect
transferee of such holder holds any such shares (collectively the holders
described in (i) and (ii), the “Rule 144 Holders”), use

 

16



--------------------------------------------------------------------------------

commercially reasonable efforts to cooperate with the Rule 144 Holders, as may
be reasonably requested by any Rule 144 Holder from time to time, to facilitate
any proposed sale of Registrable Shares by the requesting Rule 144 Holder(s) in
accordance with the provisions of Rule 144, including by using commercially
reasonable efforts (i) to comply with the current public information
requirements of Rule 144 and (ii) to provide opinions of counsel as may be
reasonably necessary in order for such Rule 144 Holder to avail itself of such
rule to allow such Holder to sell such Registrable Shares without registration.

Section 10. Transfer of Registration Rights. The rights and obligations of a
Holder under this Agreement may be transferred or otherwise assigned to a
transferee or assignee of Registrable Shares, provided (i) such transferee or
assignee is or becomes a party to this Agreement or agrees in writing to be
subject to the terms hereof to the same extent as if such transferee or assignee
were an original party hereunder, and (ii) Oakland is given written notice by
such Holder of such transfer or assignment stating the name and address of such
transferee or assignee and identifying the securities with regard to which such
rights and obligations are being transferred or assigned.

Section 11. Miscellaneous.

(a) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement and any
claim, controversy or dispute arising under or related in any way to this
Agreement, the relationship of the parties, the transactions contemplated by
this Agreement and/or the interpretation and enforcement of the rights and
duties of the parties hereunder or related in any way to the foregoing, will be
governed by and construed in accordance with the laws of the State of Maryland
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Maryland.

EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF MARYLAND FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE
SUIT, ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT. EACH PARTY AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING
IN ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND. EACH PARTY
WAIVES ANY DEFENSE OF IMPROPER VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER
SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY
PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE
PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR
THE GIVING OF NOTICES IN SECTION 11(e). NOTHING IN THIS SECTION 11(a), HOWEVER,
WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY
ACTION OR PROCEEDING SO BROUGHT WILL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.

 

17



--------------------------------------------------------------------------------

EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH OF THE PARTIES (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (ii) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

(b) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof.

(c) Interpretation and Usage. In this Agreement, unless there is a clear
contrary intention: (i) when a reference is made to a section, an annex or a
schedule, that reference is to a section, an annex or a schedule of or to this
Agreement; (ii) the singular includes the plural and vice versa; (iii) reference
to any agreement, document or instrument means that agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (iv) reference to any statute, rule, regulation or other
law means that statute, rule, regulation or law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law means that section or provision from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of that section or provision; (v)
“hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision of this Agreement; (vi) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (vii) references to agreements,
documents or instruments will be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto; and (viii) the terms “writing,”
“written” and words of similar import will be deemed to include communications
and documents in e-mail, fax or any other similar electronic or documentary
form.

(d) Amendment. No supplement, modification, waiver or termination of this
Agreement will be binding unless executed in writing by Oakland, Oakland Capital
Holders holding at least a majority of the Registrable Shares held by Oakland
Capital Holders and Colony Holders holding at least a majority of the
Registrable Shares held by Colony Holders.

(e) Notices, etc. Each notice, demand, request, request for approval, consent,
approval, disapproval, designation or other communication (each of the foregoing
being referred to herein as a notice) required or desired to be given or made
under this Agreement will be in writing (except as otherwise provided in this
Agreement), and will be effective and deemed to

 

18



--------------------------------------------------------------------------------

have been received (i) when delivered in person, (ii) when receipt is
acknowledged by recipient if sent by fax or e-mail, (iii) five (5) days after
having been mailed by certified or registered United States mail, postage
prepaid, return receipt requested, or (iv) the next Business Day after having
been sent by a nationally recognized overnight mail or courier service, receipt
requested. Notices will be addressed as follows: (i) if to a Holder, at such
Holders’ address or fax number as such Holder will have furnished to Oakland in
writing; (ii) if to any assignee or transferee of a Holder, at such address or
fax number as such assignee or transferee will have furnished Oakland in
writing; or (iii) if to Oakland, at the address of its principal executive
offices and addressed to the attention of the President, or at such other
address or fax number as Oakland will have furnished to the Holders. Any notice
or other communication required to be given hereunder to a Holder in connection
with a registration may instead be given to a designated representative of such
Holder.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be executed by fewer than all of the parties hereto (provided,
however, that each party executes one or more counterparts), each of which will
be enforceable against the parties actually executing such counterparts, and all
of which together will constitute one instrument. This Agreement may be executed
in any number of separate counterparts (including by means of facsimile or
portable document format (pdf)), each of which is an original but all of which
taken together will constitute one and the same instrument.

(g) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

(h) Section Titles. Section titles are for descriptive purposes only and will
not control or alter the meaning of this Agreement as set forth in the text.

(i) Successors and Assigns. This Agreement will be binding upon the parties
hereto and their respective successors and permitted assigns and will inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. If any successor or permitted assignee of any Holder will acquire
Registrable Shares in any manner, whether by operation of law or otherwise,
(i) such successor or permitted assignee will be entitled to all of the benefits
of a “Holder” under this Agreement and (ii) such Registrable Shares will be held
subject to all of the terms of this Agreement, and by taking and holding such
Registrable Shares such Person will be conclusively deemed to have agreed to be
bound by all of the terms and provisions hereof.

(j) Remedies; No Waiver. Each party acknowledges and agrees that the other
parties would be irreparably damaged in the event that the covenants set forth
in this Agreement were not performed in accordance with its specific terms or
were otherwise breached. It is accordingly agreed that each party hereto will be
entitled to seek an injunction to specifically enforce the terms of this
Agreement solely in the courts specified in Section 11(a), in addition to any
other remedy to which such party may be entitled hereunder, at law or in equity.

No failure or delay by a party in exercising any right or remedy provided by law
or under this Agreement will impair such right or remedy or operate or be
construed as a waiver

 

19



--------------------------------------------------------------------------------

or variation of it or preclude its exercise at any subsequent time and no single
or partial exercise of any such right or remedy will preclude any further
exercise of it or the exercise of any other remedy.

(k) Attorneys’ Fees. If Oakland or any Holder brings an action to enforce its
rights under this Agreement, the prevailing party in the action is entitled to
recover its costs and expenses, including reasonable attorneys’ fees, incurred
in connection with such action, including any appeal of such action.

(l) Changes in Securities Laws. In the event that any amendment, repeal or other
change in the securities laws will render the provisions of this Agreement
inapplicable, Oakland will provide the Holders with substantially similar rights
to those granted under this Agreement and use its good faith efforts to cause
such rights to be as comparable as possible to the rights granted to the Holders
hereunder.

***

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COLONY STARWOOD HOMES By:  

/s/ Ryan Berry

Name:   Ryan Berry Title:   EVP – General Counsel STARWOOD CAPITAL GROUP GLOBAL,
L.P. By:  

/s/ Thomas Bowers

Name:   Thomas Bowers Title:   Managing Director CFI CSFR INVESTOR, LLC By:
Colony Capital Operating Company, LLC, as sole managing member By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY DISTRESSED CREDIT FUND
II, L.P. By: Colony Capital Credit II, L.P., its general partner By: ColonyGP
Credit II, LLC, its general partner By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President

 

21



--------------------------------------------------------------------------------

SERIES X HOLDCO, LLC By: Manager Holdco LLC, its managing member By: Colony AH
Member, LLC, its managing member By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President MANAGER HOLDCO, LLC By: Colony
AH Member, LLC, its managing member By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY AMERICAN HOMES HOLDINGS
I, L.P. By: ColonyGP American Homes, LLC, its general partner By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY AMERICAN HOMES HOLDINGS
II, L.P. By: ColonyGP American Homes, LLC, its general partner By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President

 

22



--------------------------------------------------------------------------------

COLONY AMERICAN HOMES HOLDINGS III, L.P. By: ColonyGP American Homes, LLC, its
general partner By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President COLONY AMERICAN HOMES HOLDINGS
IV, L.P. By: ColonyGP American Homes, LLC, its general partner By:  

/s/ Mark H. Hedstrom

Name:   Mark H. Hedstrom Title:   Vice President

 

23